DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/4/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori (20140132187) hereafter Mori.
 	Regarding claim 1, Mori discloses a driving mechanism (1) for driving an optical element to move, comprising: a fixed part (2); a movable part (3), connected to the fixed part (2) for holding the optical element (par. [0064]); a driving assembly (4), configured to drive the movable part (3) to move relative to the fixed part (2); and a positioning structure (see figs 1, 3A – 3C), formed on the movable part (3) or the fixed part (2) for positioning the optical element or at least one part of the driving assembly (fig. 1, 3, 4, par. [0057]-[0069]).

 	Regarding claim 2, Mori discloses the driving mechanism as claimed in claim 1, wherein the driving assembly has a bobbin affixed to the movable part (3) and a coil (C) wound on the bobbin, the positioning structure is formed on the bobbin and has a plurality of pins (par. [0068]) to restrict the optical element in a predetermined position (par. [0057]-[0068]).

 	Regarding claim 3, Mori discloses the driving mechanism as claimed in claim 2. wherein at least one of the pins extends through the movable part (fig. 3A-3C).

 	Regarding claim 4, Mori discloses the driving mechanism as claimed in claim 1. further comprising a cover (8) wherein the positioning structure is formed on the movable part and protrudes from a side of the movable part to restrict the cover in a predetermined position (fig. 1, 3A-3C, 4, par. [0058]-[72]).

 	Regarding claim 5, Mori discloses the driving mechanism as claimed in claim 1, wherein the driving assembly has a magnet disposed on the fixed part and a coil disposed on the movable part, and the positioning structure is formed on the movable part and has a flat surface to restrict the magnet in a limit position (fig. 1, 3A-3C, 4, par. [0058]-[72]).

 	Regarding claim 6, Mori discloses the driving mechanism as claimed in claim 1, further comprising a cover, wherein the positioning structure is formed on the cover and has a protrusion, and the driving assembly has a magnet disposed on the fixed part and a coil disposed on the movable part, wherein the protrusion abuts and restrict the magnet in a vertical direction (fig. 1, 3A-3C, 4, par. [0058]-[72]).

 	Regarding claim 7, Mori discloses the driving mechanism as claimed in claim 6, wherein a pillar is formed on the cover to restrict the magnet to move in a horizontal direction (fig. 4).

 	Regarding claim 8, Mori discloses the driving mechanism as claimed in claim 6, further comprising a magnetic permeable sheet embedded in the fixed part and close to the magnet (par. [0059]).

 	Regarding claim 9, Mori discloses the driving mechanism as claimed in claim 1, wherein the movable part includes two spring sheets that respectively have a fixed end secured on the fixed part and a stage for carrying the optical element, wherein the stages are spaced apart from each other, and the driving assembly has a plurality of magnets disposed on the fixed part and a coil disposed on the movable part for driving the stage to rotate relative to the fixed part (fig. 1, 3A-3C, 4, par. [0058]-[72]).

	Regarding claim 10, Mori discloses the driving mechanism as claimed in claim 9, wherein the driving assembly further has a bobbin connected to the spring sheet and two coils wound on the bobbin (par. [0059]-[0062]).

 	Regarding claim 11, Mori discloses the driving mechanism as claimed in claim 10, wherein the driving assembly further has two sets of circuits integrally formed on the spring sheets, and the two sets of circuits are respectively connected to the coils ([0059]-[0063]).

 	Regarding claim 12, Mori discloses the driving mechanism as claimed in claim 1, wherein the movable part comprises a spring sheet that has two fixed ends affixed to the fixed part and a stage for carrying the optical element, and the driving assembly has a plurality of magnets and at least one coil respectively disposed on the fixed part and the stage for driving 6 the stage to rotate relative to the fixed part (par. [0058]-[0065]).

 	Regarding claim 13, Mori discloses the driving mechanism as claimed in claim 12, wherein the driving assembly further has a bobbin disposed on the spring sheet and two coils wound on the bobbin (fig. 1, 3A-3C, 4, par. [0058]-[72]).

 	Regarding claim 14, Mori discloses the driving mechanism as claimed in claim 13, wherein the driving assembly further has two sets of circuits integrally formed on the spring sheet by metallic printing ink or circuit-on-metal technology, and the two sets of circuits are respectively connected to the two sets of coils (fig. 1, 3A-3C, 4, par. [0058]-[72]).

 	Regarding claim 15, Mori discloses the driving mechanism as claimed in claim 14, further comprising an insulating layer formed on the spring sheet, and the insulating layer is located between the spring sheet and the two sets of circuits (fig. 1, 3A-3C, 4, par. [0030][0058]-[72]).

 	Regarding claim 16, Mori discloses the driving mechanism as claimed in claim 1, wherein the driving assembly has a plurality of magnets, a coil, and a circuit, wherein the magnets are disposed on the fixed part, and the coil and the circuit are integrally formed on the same side of the spring sheet for driving the movable part to rotate relative to the fixed part (fig. 1, 3A-3C, 4, par. [0058]-[72]).

 	Regarding claim 17, Mori discloses the driving mechanism as claimed in claim 16. wherein the coil is located between the circuit and the movable part (fig. 1, 3A-3C, 4, par. [0058]-[72]).

 	Regarding claim 18, Mori discloses the driving mechanism as claimed in claim 16. further comprising an insulating layer formed between the coil and the movable part (fig. 1, 3A-3C, 4, par. [0058]-[72]).

 	Regarding claim 19, Mori discloses the driving mechanism as claimed in claim 1. wherein the driving assembly has a plurality of magnets, a coil, and a circuit, wherein the magnets are disposed on the fixed part, and the coil and the circuit are integrally formed on opposite sides of the spring sheet for driving the movable part to rotate relative to the fixed part (fig. 1, 3A-3C, 4, par. [0058]-[72]).

 	Regarding claim 20, Mori discloses the driving mechanism as claimed in claim 19, further comprising two insulating layers, wherein one of the insulating layers is formed between the coil and the movable part, and the other insulating layer is formed between the circuit and the movable part (fig. 1, 3A-3C, 4, par. [0058]-[72]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872